
	

114 SRES 202 ATS: Designating June 15, 2015, as “World Elder Abuse Awareness Day”. 
U.S. Senate
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 202
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2015
			Mr. Blumenthal (for himself, Ms. Collins, Ms. Ayotte, and Mr. Murphy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 15, 2015, as World Elder Abuse Awareness Day. 
	
	
 Whereas Federal Government estimates show that more than 1 in 10 persons over age 60, or 6,000,000 individuals, are victims of elder abuse each year;
 Whereas the vast majority of the abuse, neglect, and exploitation of older adults in the United States goes unidentified and unreported;
 Whereas only 1 in 44 cases of financial abuse of older adults is reported; Whereas at least $2,900,000,000 is taken from older adults each year due to financial abuse and exploitation;
 Whereas elder abuse, neglect, and exploitation have no boundaries and cross all racial, social, class, gender, and geographic lines;
 Whereas older adults who are abused are 3 times more likely to die earlier than older adults of the same age who are not abused;
 Whereas ½ of all older adults with dementia will experience abuse; Whereas providing unwanted medical treatment can be a form of elder abuse and exploitation;
 Whereas public awareness has the potential to increase the identification and reporting of elder abuse by the public, professionals, and victims, and can act as a catalyst to promote issue-based education and long-term prevention;
 Whereas private individuals and public agencies must work together on the Federal, State, and local levels to combat increasing occurrences of abuse, neglect, and exploitation crime and violence against vulnerable older adults and vulnerable adults, particularly in light of limited resources for vital protective services; and
 Whereas 2015 is the 10th anniversary of World Elder Abuse Awareness Day: Now, therefore, be it
		
	
 That the Senate— (1)designates June 15, 2015, as World Elder Abuse Awareness Day;
 (2)recognizes judges, lawyers, adult protective services professionals, law enforcement officers, long-term care ombudsmen, social workers, health care providers, professional guardians, advocates for victims, and other professionals and agencies for the efforts to advance awareness of elder abuse; and
 (3)encourages members of the public and professionals who work with older adults to act as catalysts to promote awareness and long-term prevention of elder abuse by reaching out to local adult protective services agencies, long-term care ombudsman programs, and the National Center on Elder Abuse, and by learning to recognize, detect, report, and respond to elder abuse.
			
